            Case 5:20-cv-03029-NC Document 27 Filed 10/05/20 Page 1 of 3

                                                                                    Oct 05 2020


 1     SARAH E. MARINHO, SBN 293690
       DMITRY STADLIN, SBN 302361
 2     STADLIN MARINHO LLP
       111 N. Market Street, Suite 300
 3
       San Jose, California 95113
 4     T: (408) 645-7801
       F: (408) 645-7802
 5     E: sm@stadlinmarinho.com
 6     Attorneys for Plaintiff
 7
       Gregory B. Thomas (SBN 239870)
 8     E-mail: gthomas@bwslaw.com
       Michael A. Slater (SBN 318899)
 9     E-mail: mslater@bwslaw.com
       BURKE, WILLIAMS & SORENSEN, LLP
10     1901 Harrison Street, Suite 900
       Oakland, CA 94612-3501
11
       Tel: (510) 273-8780 Fax: (510) 839-9104
12
       Attorneys for Defendants CITY OF MONTEREY,
13
       AARON DELGADO, SABRINA PEREZ,
14     MAHYAR ROOHBAKHSH and
       BRYCE MORGAN
15
                                       UNITED STATES DISTRICT COURT
16                                    NORTHERN DISTRICT OF CALIFORNIA
                                              (San Jose Division)
17

18
     TODD BROCKMAN,                                       No. 20-CV-03029-NC
19
                      Plaintiff,                          STIPULATION AND ORDER TO DISMISS
20                                                        THE ACTION PURSUANT TO F.R.C.P. 41
     v.
21
   CITY OF MONTEREY, AARON DELGADO,
22 BRYCE MORGAN, SABRINA PEREZ,
   MAHYAR ROOHBAKHSH, and DOES 1-50,
23 inclusive,

24                    Defendants.
25

26           IT IS HEREBY STIPULATED by and between the parties to this action through their
27   designated counsel that above-captioned action, be and hereby is dismissed with prejudice pursuant
28
                                                      1
     Stipulation and Order to Dismiss the                                                  20-cv-03029-NC
     Action Pursuant to F.R.C.P. 41
            Case 5:20-cv-03029-NC Document 27 Filed 10/05/20 Page 2 of 3



 1   to Federal Rules of Civil Procedure, Rule 41(a)(1). Each side shall bear their own attorney’s fees
 2   and costs.
 3           I hereby attest that I have on file all holographic signatures corresponding to any signatures
 4   indicated by a conformed signature /S/ within this e-filed document.
 5                                                            STADLIN MARINHO LLP
 6
     Dated: October 5, 2020                         By:           /S/ Sarah E. Marinho               .
 7                                                            SARAH E. MARINHO
                                                              Attorneys for Plaintiff
 8

 9

10                                                            BURKE, WILLIAMS & SORENSEN, LLP
11
     Dated: October 5, 2020                         By:       /S/ Michael Slater
12
                                                          MICHAEL SLATER
                                                          Attorneys for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
     Stipulation and Order to Dismiss the                                                     20-cv-03029-NC
     Action Pursuant to F.R.C.P. 41
            Case 5:20-cv-03029-NC Document 27 Filed 10/05/20 Page 3 of 3



 1                                          ORDER
 2           IT IS SO ORDERED.
                                                                S DISTRICT
 3                                                           ATE           C
                                                            T




                                                                                          O
                                                       S




                                                                                           U
                                                      ED
 4   Dated: October 5, 2020                       _______________________________




                                                                                            RT
                                                  UNIT
                                                  NATHANELRM.       TED
                                                                  COUSINS
 5                                                           G AN
                                                  United States Magistrate Judge




                                                                                                R NIA
 6
                                                                                        usins
                                                                            ael M. Co




                                                  NO
                                                                     than
                                                            Judge Na




                                                                                                FO
 7




                                                   RT




                                                                                            LI
                                                           ER




                                                      H




                                                                                          A
 8
                                                                N                          C
                                                                                  F
                                                                    D IS T IC T O
 9                                                                        R

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
     Stipulation and Order to Dismiss the                                                         20-cv-03029-NC
     Action Pursuant to F.R.C.P. 41
